Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.

3.	Applicant’s arguments with respect to claims 1-2 and 4-12 have been considered but are moot in view of a new ground of rejection.
	
Response to Amendment
	This is in response to the Amendment filed 20 April 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
4.	The rejection of claims 1-2 and 10-12 under 35 U.S.C. 102(a)(2) as being anticipated by Widener (US 2018/0309107) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
5.	The rejection of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Widener (US 2018/0309107) as applied to claim 1 above, and further in view of Hermann et al. (US 8,541,126) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Widener (US 2018/0309107) as applied to claim 1 above, and further in view of WO 2017078306 (hereafter WO 306)(using US 10,763,467 as translation) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 12 recites the limitation "the first wall" in line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-2, 4-6, 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Widener (US 2018/0309107) in view of Hermann et al. (US 8,541,126).
	Claim 1:	Widener discloses a battery module, comprising: 
a battery cell stack in which a plurality of battery cells (12, 22, 32 or 42) are stacked in a first direction, each battery cell of the plurality of battery cells having a cross sectional shape (e.g. cylindrical)(see e.g. Figures 1-4 which have been relied upon to shown a battery module or battery pack comprising a plurality of stacked battery cells); 
a plurality of flame spread prevention members (inorganic platelet composition), each of the plurality of flame spread prevention members configured to contact a side of a respective one of the plurality of battery cells; and
a case (housing) configured to accommodate the battery cell stack covered by the plurality of flame spread prevention members (paragraph [0107]), 
wherein a plurality of hollows is formed by the plurality of flame
spread prevention members so that the plurality of battery cells is inserted into a
respective one of the plurality of hollows, and 
wherein a cross sectional shape of the plurality of hollows is the same as the cross sectional shape of the respective one of the plurality of battery cells.
Widener, in paragraph [0095], discloses “…According to certain illustrative embodiments, the geometry of outer housing of the battery cell is cylindrical.  It is to be noted, however, that there is no limitation to the geometry of the outer housing of the battery cell.  The individual battery cells are electrically connected and arranged in close proximity, or in near adjacent contact, to one another to form a module of individual cells.  When the individual battery cells are arranged in adjacent or near adjacent contact with one another, there are gaps or open air spaces created between the individual cells resulting from the geometry of the outer housing of the cells.  These gaps or open air spaces between the individual cells are referred to in the battery pack art as "interstitial spaces". 
	“To mitigate the propagation of a thermal runaway event originating in an 
individual battery or battery module, a thermal and electrical insulation barrier comprising an inorganic platelet material is located within at least a portion of the interstitial spaces between said individual battery cells of said lithium ion battery module, and/or applied to, coated, or deposited onto the outer surfaces of the individual battery cells, and/or placed on at least a portion of the interior and/or exterior surfaces of a housing of a battery module or pack.  The inorganic platelet compositions described herein may also and/or alternatively be used for electrical insulation purposed associated with battery cells, modules or packs, such as to prevent arcing between adjacent cells and/or between battery cells and housings and electrical short circuits…”(Widener, paragraph [0096]
	“Instead of applying the thermal insulation to the housing and/or interstitial spaces between the individual cells of the battery module or battery pack in the form of a fluid coating composition, the inorganic platelet composition may be formed into continuous or discontinuous felts, films, papers, shapes, or sheets that can be positioned on at least a portion of a surface of a housing of the battery module or pack, and/or in the interstitial spaces between the cells of the module or packs to separate neighboring cells or modules from one another.  According to certain embodiments, the outer surface of the adjacent or neighboring battery cells may be wrapped with a suitable amount of the inorganic platelet films and/or sheets.  According to other illustrative embodiments, sheets of the inorganic platelets may be 
positioned in the interstitial spaces between columns or rows of adjacently positioned individual cells (Widener, paragraph [0097]).
	Thus, Widener discloses that each of the plurality of flame spread prevention members is configured to contact a side of a respective one of the plurality of battery cells and form hollows into which respective batteries are inserted.
	Widener discloses that each of the plurality of flame prevention members is wrapped around a cylindrical battery (thus, extending in one direction) but does not disclose that each of the plurality of flame spread prevention members comprising a first side extending in a second direction.
Hermann et al. in Figure 5 discloses a battery pack comprising a plurality of pouch-type batter cells (501) having a rectangular shape and an inorganic platelet (503)(corresponding to a flame spread prevention member) having a hexahedral shape (col. 5: 13-17 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Widener by substituting the cylindrical batteries with the pouch-type batteries of Hermann et al.
With the modification, the flame spread prevention member of Widener would obvious contact a side of a respective one of the plurality of battery cells (of Hermann et al. and form hollows into which respective batteries are inserted.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack comprising thermal barrier elements that would have prevented a thermal runaway event, and thus minimized battery pack damage, collateral damage and personnel hazards (col. 2: 6-22).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Widener further discloses that the plurality of flame spread prevention members (inorganic platelet composition) each include a mica plate containing mica (i.e. mica platelets)(continuous or discontinuous felts, films papers, sheets as per paragraph [0097]) with both heat insulation and heat resistance. 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Hermann et al. further discloses in Figure 5 a battery pack comprising a plurality of pouch-type batter cells (501) having a rectangular shape and an inorganic platelets 503)(corresponding to a flame spread prevention member) each having a hexahedral shape (col. 5: 13-17 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Widener by substituting the cylindrical batteries with the pouch-type batteries of Hermann et al.
With the modification, the flame spread prevention member of Widener would obviously have two open ends. (The two open ends would allow forth the batteries of Widener to be organized in series and in parallel).
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack comprising thermal barrier elements that would have prevented a thermal runaway event, and thus minimized battery pack damage, collateral damage and personnel hazards (col. 2: 6-22).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein 
Hermann et al. in Figure 5 a battery pack comprising a plurality of pouch-type batter cells (501) having a rectangular shape and an inorganic platelet (503)(corresponding to a flame spread prevention member) having a hexahedral shape (col. 5: 13-17 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Widener by substituting the cylindrical batteries with the pouch-type batteries of Hermann et al.
With the modification, the flame spread prevention members of Widener would obviously be provided to cover two walls of the plurality of pouch-type battery cells.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack comprising thermal barrier elements that would have prevented a thermal runaway event, and thus minimized battery pack damage, collateral damage and personnel hazards (col. 2: 6-22).
Claim 6:	The rejection of claim 6 is as set forth above in claims 1 and 5 wherein the Widener combination discloses that each of the plurality of flame spread prevention members (inorganic platelet 46 of Widener) includes: 
	a second wall bent from the first wall to cover a second wall of one of the pouch-type battery cells (of Hermann et al.).
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein the Widener combination further discloses battery pack, comprising a battery module set forth above in claim 1 (see e.g., paragraph [0106]).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein the Widener combination disclose that each of the plurality of flame spread prevention members (inorganic platelet composition) comprises a second side, a top wall extending between the first side wall and the second side wall and a bottom wall extending between the first side wall and the second side wall, and 
wherein a number of the plurality of flame spread prevention members is a same as a member of the plurality of battery cells.
Hermann et al. in Figure 5 discloses a battery pack comprising a plurality of pouch-type batter cells (501) having a rectangular shape and an inorganic platelet (503)(corresponding to a flame spread prevention member) having a hexahedral shape (col. 5: 13-17 and abstract).
Thus, substituting the cylindrical batteries of Widener with the pouch-type batteries of Hermann et al. would obvious provide a hexahedral shape flame spread prevention members comprising a second side, a top wall extending between the first side wall and the second side wall and a bottom wall extending between the first side wall and the second side wall.
Claim 12:	The rejection of claim 1 is as set forth above in claim 1 wherein Widener further discloses that each of the plurality of
flame spread prevention members includes a mica plate (mica platelets as per paragraph [0045]).
Claim 13:	Due to the lack of antecedent basis, for purposes if examination, the examiner has construed the first wall as a first side wall of the flame spread prevention member
 Thus, the rejection of claim 13 is as set forth above in claim 11.
Claim 14:	The rejection of claim 15 is as set forth above in claim 6 wherein a flame spread prevention member comprising a second wall bent from the first wall to cover a second wall of one of the pouch-type battery cells obviously provides L-shaped flame spread prevention members.
Claim 15: The rejection of claim 15 is as set forth above in claim 14 wherein each L-shaped flame spread prevention member directly contacts a top wall of a respective one of the plurality of battery cells (i.e. each battery cell of the Widener combination comprises a battery cell having a flame spread prevention member in contact with a surface of the cell and bent such that a top wall contacts a surface of one of the battery cells).
Claim 16:	The rejection of claim 16 is as set forth above in claim 11 the plurality of flame spread prevention members (inorganic platelet composition) comprises a second side, a top wall extending between the first side wall and the second side wall and a bottom wall extending between the first side wall and the second side wall; and, thus the first wall extends from
a bottom wall of the case to a top wall of the case.
Claim 18:	The rejection of claim 18 is as set forth above in claim 11 wherein 
the Widener combination disclose that each of the plurality of flame spread prevention members (inorganic platelet composition) comprises a second side, a top wall extending between the first side wall and the second side wall and a bottom wall extending between the first side wall and the second side wall

12.	Claims 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Widener (US 2018/0309107) in view of Hermann et al. (US 8,541,126) as applied to claim 1 above, and further in view of WO 2017078306 (hereafter WO 306)(using US 10,763,467 as translation).
Widener and Hermann et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 7:	The Widener combination discloses a plurality of battery cells interposed between flame spread prevention members adjacent to each cell.
The Widener combination, however, does not disclose a frame coupled to the case and having a plurality of insert grooves formed with a preset interval, wherein each of the plurality of flame spread prevention members is slidably coupled to one of the insert grooves of the frame, and each of the plurality of battery cells is interposed between the flame spread prevention members adjacent to each other.
WO ‘306 in Figures 1,2 and 5 discloses a frame (80 and 30) coupled to a case and having a plurality of insert grooves (slits 76B and 26B) formed with a preset interval, and each of a plurality of pouch-type battery cells is slidably coupled to one of the insert grooves of the frame. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the Widener combination by incorporating the frame of WO ‘306 such that the frame is coupled to a case and has a plurality of insert grooves formed with a preset interval, wherein each of the plurality of flame spread prevention members (of Widener) is slidably coupled to one of the insert grooves of the frame, and each of the plurality of battery cells (of Widener) is interposed between the flame spread prevention members adjacent to each other.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery module that would have been suitable for minimizing increase in the overall volume due to increased capacity and implemented a simple structure in a periphery of the battery cell (col. 2: 9-16).
Claims 8 and 17:	The rejection of claim 8 is as set forth above in claim 7 wherein WO ‘306 further discloses that the frame is provided in a pair (80 and 30), the pair of frames are respectively coupled to an upper side and a lower side of a case so that the plurality of insert grooves (slots) thereof face each other, and both ends of each of the plurality of flame spread prevention members (of Widener) are respectively inserted into the plurality of insert grooves of the pair of frames. 
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 and 7 above wherein Widener further discloses that the plurality of flame spread prevention members (inorganic platelet composition 46 in Figure 4) each include a mica plate containing mica (i.e. mica platelets)(continuous or discontinuous felts, films papers, sheets as per paragraph [0097]) with both heat insulation and heat resistance. 

Examiner Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729